 
Exhibit 10.3
 
Employee Stock Ownership Plan
 
Amendment No. 4
of
   
Westfield Financial, Inc.
 
Document:                            DC #2990489
 
 
Draft Date:                          11/18/09
Effective as of January 1, 2002
   
Incorporating Amendment Nos. 1, 2 and 3
 
Board of Directors
   
Approval Date:                       11/24/09



AMENDMENT
 
I.
Article VIII – Section 8.2(a) of the Plan shall be amended, effective as of
January 1, 2008, to read in its entirety as follows:

 
(a)         Notwithstanding any other provision of the Plan, no amount shall be
allocated to a Participant’s Account for any Limitation Year to the extent that
such allocation would result in an Annual Addition of an amount exceeding:
 
(i)           for Limitation Years beginning before January 1, 2002, the lesser
of (A) $30,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) twenty-five percent (25%) of the Participant’s
Total Compensation paid during such Limitation Year;
 
(ii)          for Limitation Years beginning after December 31, 2001, the lesser
of (A) $40,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) one hundred percent (100%) of the
Participant’s Total Compensation paid during such Limitation Year; and
 
(iii)         for Limitation Years beginning after December 31, 2007, the lesser
of (A) $46,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) one hundred percent (100%) of the
Participant’s Section 415 Compensation paid during such Limitation Year.
 
II.
Article VIII – Section 8.2(c) of the Plan shall be amended, effective as of
January 1, 2008, by adding a new subsection (viii) to read as follows:


 
1

--------------------------------------------------------------------------------

 
 
(viii)  Section 415 Compensation means an Employee’s aggregate total
compensation paid by the Employer and any Affiliated Employer with respect to
such period that constitutes wages within the meaning of section 3401 of the
Code, plus amounts that would be included in wages but for an election under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of the
Code.  An Employee’s Section 415 Compensation shall be determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in section 3401(a)(2) of the Code).  Section 415
Compensation shall also include wages paid after an Employee’s severance from
employment if the amounts are paid before the later of two and a half months
after the date of termination or the end of the Plan Year and if: (1) the
amounts paid are regular compensation for services during the Employee’s regular
working hours, or compensation outside the Employee’s regular working hours
(including overtime), commissions, bonuses or other similar payments, and the
payment would have been paid to the Employee prior to a severance from
employment if the Employee had continued in employment with the Employer or
Affiliated Employer; or (2) the amount is a payment of unused accrued bona fide
sick, vacation, or other leave that would have been available to the Employee
for use had employment continued, or is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with the Employer or Affiliated Employer and only to the extent that
the payment is includible in the Employee’s gross income.  In no event, however,
shall an Employee’s Section 415 Compensation for any calendar year include any
compensation in excess of $230,000 (or such other amount as may be permitted
under section 401(a)(17) of the Code).
 
III.
Article XIII – Section 13.6(c)(ii) of the Plan shall be amended, effective as of
January 1, 2010, by adding the following sentence to the end thereof:

 
For distributions made on or after January 1, 2010, Distributee shall also
include a non-spouse Beneficiary.
 
IV.
Article XIII – Section 13.6(c)(iii) of the Plan shall be amended, effective as
of January 1, 2008, by adding the following sentence to the end thereof:

 
Notwithstanding the preceding, for distributions made on or after January 1,
2008, Eligible Retirement Plan shall include a Roth IRA as described in Section
408A of the Code to the extent required under Section 401(a)(31) of the Code,
provided such Eligible Rollover Distribution is made in a manner permitted by
guidance issued by the Internal Revenue Service.
 
V.
Article XIII – Section 13.6(c)(iii) of the Plan shall be amended, effective as
of January 1, 2010, by adding the following sentence to the end thereof:

 
Notwithstanding the preceding, with respect to a Distributee who is a
Beneficiary of an Employee, but not the Employee’s surviving spouse, the term
Eligible Retirement Plan shall mean exclusively an individual retirement account
described in Code section 408(a) or an individual retirement annuity described
in Code section 408(b).
 
IN WITNESS WHEREOF, this Amendment has been executed by the undersigned officer
of Westfield Financial, Inc. pursuant to authority given by resolution of the
Board of Directors.

 
2

--------------------------------------------------------------------------------

 
 

 
WESTFIELD FINANCIAL, INC.
       
By:
  



 
3

--------------------------------------------------------------------------------

 